DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview with Michael S. Brodbine on February 15, 2022.

The application has been amended as follows:

In the Claims:

Claim 1 (Currently Amended).
An array substrate, comprising a plurality of pixel units arranged in an array, each pixel unit comprising a light emitting unit and a pixel definition layer disposed around the light emitting unit; 
wherein the array substrate comprises red pixel units, green pixel units, blue pixel units and white pixel units; a pixel unit group composed of a red pixel unit, a green pixel unit and a blue pixel unit is provided on each of two sides of each white pixel unit along a row direction 
in each white pixel unit, a light wave partition groove is provided in the pixel definition layer on two sides of the light emitting unit in the row direction, and a light wave blocking layer is provided in the light wave partition groove;

the light emitting unit in each white pixel unit is a white organic light emitting diode (OLED);
wherein no light wave partition groove is provided between any two of the red pixel unit, the green pixel unit and the blue pixel unit in the pixel unit group.

Claims 2-4 (Cancelled).

Claim 5 (Currently Amended).
The array substrate of claim 1, wherein the light emitting unit is an OLED comprising an anode and a cathode disposed opposite to 

Claims 16-18 (Cancelled).

Specification
Examiner acknowledges the amendment to the title filed on December 01, 2021. The objection to specification in previous Office Action filed on September 01, 2021 is hereby withdrawn.

Claim Objections
Examiner acknowledges the cancellations of claims 2 and 15 filed on December 01, 2021 and authorized on February 15, 2022. The claim objections in the previous Office Action filed on September 01, 2021 are hereby withdrawn.

Allowable Subject Matter
Claims 1, 5-6, and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 1, in particular, in each white pixel unit, a light wave partition groove is provided in the pixel definition layer on two sides of the light emitting unit in the row direction, and a light wave blocking layer is provided in the light wave partition groove; no light wave partition groove is provided between any two of the red pixel unit, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record, not relied upon for rejection, but is considered pertinent to applicant's disclosure:
US PG-Pub No.: 2015/0021560 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 




/XIA L CROSS/Examiner, Art Unit 2892